Citation Nr: 1437193	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-16 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the reduction of the evaluation from 40 percent to 30 percent disabling for right knee disability due to degenerative arthritis with loss of extension was proper. 

2.  Entitlement to an increased evaluation for right knee disability due to loss of motion. 

3.  Entitlement to an evaluation in excess of 20 percent for left knee disability due to degenerative arthritis with loss of flexion. 
 
4.  Entitlement to an evaluation in excess of 10 percent for left knee disability due to loss of extension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to January 1968 and from March 1968 to April 1988. 

These matters come on appeal before the Board of Veterans Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs, Regional Office located in Columbia, South Carolina (RO).  In that rating decision, the RO increased the assigned evaluation from noncompensable to 10 percent disabling for left knee disability due to loss of extension (5261) and continued a 10 percent evaluation for left knee disability due to degenerative arthritis with loss of flexion (5010-5260).  The RO also implemented a reduction from 40 percent to 10 percent evaluation for right knee disability due to degenerative arthritis with loss of motion (5010-5261), effective from July 1, 2009.  The Veteran appealed both the increase ratings for his left knee and the rating reduction for right knee.

During the pendency of the appeal, the RO, in a May 2011 rating decision, assigned a 30 percent evaluation for right knee disability due to loss of extension (5261) effective from July 18, 2008, which in fact, resulted in a restoration the disability compensation from 10 percent to 30 percent for right knee disability due degenerative arthritis with loss of motion (5010-5261).  As such, the remaining question on appeal with respect to the rating reduction for right knee disability is whether a reduction from 40 percent to 30 percent disability rating was proper.  

Also, in that May 2011 rating decision, the RO increased the assigned evaluation from 10 percent to 20 percent for left knee disability due to degenerative arthritis with loss of flexion.  Since the Veteran is presumed to seek the maximum benefit available, the issue of entitlement to increased ratings remains pending on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that the Veteran's claim for increased evaluation for right knee disability arose from his appeal of his rating reduction for his right knee disability.  Since the RO has adjudicated the Veteran's increased rating claim for right knee disability as of result of his appeal of the rating reduction, the Board will take jurisdiction of that increased rating claim as part and parcel of the reduction.  Accordingly, the claim for an increased rating for right knee disability due to loss of motion has been characterized as reflected on the title page.

The Virtual VA paperless claims processing system includes an August 2014 brief from the Veteran's representative.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.


FINDINGS OF FACT

1.  In June 2008, the RO notified the Veteran of a June 2008 rating decision that issued a proposal to reduce the rating for his service-connected traumatic arthritis of the right knee, based on limitation of extension, from 40 percent to 10 percent. 

2.  An April 2009 rating decision implemented the disability rating reduction, from 40 percent to 10 percent, for the service-connected traumatic arthritis of the right knee, based on limitation of extension, effective July 1, 2009.
 
3.  In a May 2011 rating decision, the RO partially restored the evaluation to 30 percent disabling for the service-connected traumatic arthritis of the right knee based on limitation of extension.

4.  At the time of the effective date of reduction, in July 2009, the 40 percent disability rating for the Veteran's traumatic arthritis of the right knee based on limitation of extension had been in effect for less than five years.
 
4.  At the time of the April 2009 rating decision, the evidence showed a material improvement in the traumatic arthritis of the right knee based on limitation of extension, reasonably certain to be maintained under the conditions of ordinary life and work.  

5.  Throughout the entire period under appeal, the Veteran's right knee disability due to traumatic arthritis has been manifested by no more than limitation of flexion to 40 degrees and limitation of extension to 20 degrees, with painful motion, tenderness, crepitus, and swelling, and without evidence of anklyosis or instability.   
 
6.  Throughout the entire period under appeal, the Veteran's left knee disability due to traumatic arthritis has been manifested by no more than limitation of extension to 10 degrees with painful motion. 

7.  Throughout the entire period under appeal, the Veteran's left knee disability due to traumatic arthritis has been manifested by no more than limitation of flexion to 30 degrees with painful motion.

8.  At no point during the period under appeal has the Veteran's left knee disability been manifested by ankylosis, instability, impairment of the tibia and fibula, or genu recurvatum. 


CONCLUSIONS OF LAW

1.  The reduction of the rating for the service-connected traumatic arthritis of right knee based on limitation of extension from 40 percent to 30 percent, effective July 1, 2010, was proper.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2013).

2.  The criteria for an evaluation of 20 percent, and not higher, for service-connected traumatic arthritis of right knee based on limitation of flexion have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, and 5260 (2013).

3.  The criteria for an evaluation in excess of 20 percent for service-connected traumatic arthritis of left knee based on limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, and 5260 (2013).

4.  The criteria for an evaluation in excess of 10 percent for service-connected traumatic arthritis of left knee based on limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, and 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under VCAA, when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, VA provided pre-adjudication VCAA notice by letter dated in August 2008.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim. 

Certain due process provisions apply where a reduction in the rating for a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made: A rating proposing the reduction must be prepared, setting forth all the material facts and reasons, and the veteran must be notified of the contemplated action and furnished detailed reasons for the action.  The veteran must be provided 60 days to respond with evidence/argument why the reduction should not take place.  If additional evidence [i.e., contraindicating the reduction] is not received, final rating action [implementing the reduction] will be taken, and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action [rating implementing the reduction] expires.  38 C.F.R. § 3.105(e).  Here, the Veteran was provided with notice of the proposed rating reduction in June 2008 and the Board find that there has been compliance with the procedural requirements of 38 C.F.R. § 3.105(e).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, records from the Social Security Administration, and lay statements have been associated with the record. 

Additionally, during the appeal period, the Veteran was afforded VA examinations in June 2008, August 2008, September 2009, April 2011 and December 2011.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Specifically, these examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board finds that the VA examination reports are adequate for adjudication purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in 2011.  See 38 C.F.R. § 3.327(a).  The Veteran has not asserted, and the Board does not find, any evidence that suggests the Veteran's disability has worsened since the 2011 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he declined the opportunity for a personal hearing before a member of the Board.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  Accordingly, the Board will address the claims on appeal.

2.  Rating Disabilities

 Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorder, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  Arthritis evaluations are governed by Diagnostic Code 5003 (which requires x-ray evidence).

In this case, the Veteran has been assigned disability ratings for his right and left knee disabilities based on degenerative arthritis and loss of motion under Diagnostic Codes 5010, 5260, and 5261. 

Diagnostic Code 5010 is rated under the criteria for Diagnostic Code 5003, degenerative arthritis, which established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.

VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran has appealed the reduction of his rating for his right knee disability as well as his current assigned ratings for his left and right knee disabilities.  In June 2008, on its own initiative, the RO proposed to reduce the Veteran's right knee disability rating from a 40 percent to 10 percent disabling based upon the results of a June 2008 VA examination.  The Veteran was given the opportunity to appear for a hearing and to submit additional evidence.  He submitted a statement in July 2008, in which he asserted his left knee disability had worsened, and he later submitted additional medical evidence which pertained to both knees.  The Veteran did not request a hearing. 

In the April 2009 rating decision, the RO reduced the disability rating for the service-connected right knee disability based on traumatic arthritis and loss of extension (5010-5261) from 40 percent to 10 percent, effective from July 1, 2009.  Also, in that rating decision, the RO increased the assigned evaluation from noncompensable to 10 percent disabling for left knee disability due loss of extension (5261) and denied an evaluation in excess of 10 percent for left knee disability due to degenerative arthritis with loss of flexion (5010-5260), which was later increased to 20 percent, effective from date of claim. 

In a May 2011 rating decision, the RO, in fact, partially restored the Veteran's reduced disability rating for right knee disability due to degenerative arthritis with loss of motion (5010-5261) when it awarded a 30 percent rating based on a loss of extension (5261).  As such, the remaining matter on appeal with respect to the reduced rating is whether a reduction from 40 to 30 percent rating for right knee disability due to degenerative arthritis with loss of motion was proper.  

The Board also notes that the May 2011 rating decision reflects that the Veteran receives a 10 percent and 30 percent disability ratings based on loss of extension in the right knee (5261).  The evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is considered pyramiding which is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, the Board does find that the evidence of record does support the assignment of an evaluation for right knee disability based on loss of flexion (5260).  The assignment of a particular diagnostic code is always a matter within the purview of a VA adjudicator.  See Butts v. Brown, 5 Vet. App. 532 (1993).  In this case, the Board considers it "more appropriate" to use a rating code other than the one used by the RO, Diagnostic Code 5261 (limitation of extension) and provide for evaluation based upon Diagnostic Code 5260 (limitation of flexion).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The following evidence has been considered in the propriety of the rating reduction for right knee disability and the evaluation of the Veteran's current service-connected right and left knee disabilities.  During the applicable period of the appeal, the record shows that the Veteran has been evaluated by VA five times, and he has received private and VA treatment for his knee disabilities. 

VA and private treatment records dated in the year prior to filing his July 2008 claim for increased rating show the Veteran sought treatment for bilateral knee pain with the left knee symptoms being more severe than the right knee symptoms.  A December 2007 private treatment note shows that on clinical evaluation, the Veteran was observed to walk with an antalgic gait that favored his left side and there was evidence of mild effusion in the knee.  It was noted that the Veteran flexion limited to 115 degrees in his left knee and he had additional motion in his right, but both knees involved painful motion.  There was no evidence of instability in either knee.  X-ray film revealed findings of degenerative arthritis in both knees.  It was noted that the findings from a MRI report also showed some mild meniscal problems in the right knee.  The Veteran received injections in both knees.  

VA treatment records dated in February 2008 show the Veteran presented for treatment for injuries he sustained from a fall, including injury to his left knee. Clinical evaluation revealed that the Veteran had minimally restricted movements in the left knee, but without evidence of effusion.  X-ray film revealed findings of tricompartmental degenerative changes but no evidence of acute fracture or dislocation.  He was assessed with contusion of the left knee. 

The Veteran was afforded a June 2008 VA joint examination in conjunction with the RO's initiation of the rating reduction for his right knee disability.  That examination report shows the Veteran complained of constant pain in his right knee that was aggravated by kneeling, walking as well as prolonged standing and sitting. He also complained of symptoms of locking and swelling as well as instability that have resulted in at least one fall.  He believed that his knee pain has gradually worsened over the years since his in-service injury.  On physical examination, the VA examiner observed that the Veteran had range of motion from zero to 40 degrees, with evidence of painful motion throughout, but no additional limitation of motion as result of repetitive use or due to pain, fatigue, weakness, or lack of endurance.  It was noted that the Veteran was unable to flex his right knee while in a supine position secondary to elicitation of back pain and range of motion testing was conducted while he was standing.  There was evidence of tenderness on palpation of the joint line.  Varus and valgus tests were normal but the Veteran was unable to tolerate the performance of the Lachman or McMurray tests.  X-ray film showed findings of degenerative arthritis.  The Veteran was diagnosed with traumatic arthritis of the right knee.  The VA examiner noted that it was questionable on whether the Veteran was putting forth his best effort during range of motion testing, and he appeared to be in disproportionate amount of pain during clinical examination.  

In a July 2008 private treatment record it was noted that the Veteran had expressed concern to his treating physician that his VA benefits for his right knee disability were being reduced.  The private physician stated that the Veteran has had bilateral knee pain for a long period of time, and his right knee is painful and causes him trouble.  The private physician further stated that it was difficult to determine the exact severity of his right knee disability because of symptoms associated with his lumbar spine and associated radiculopathy that affected the right leg.  The private physician observed that the Veteran walked with an antalgic gait.  Range of motion testing of the right knee revealed that the Veteran had limitation of extension to 5 degrees and limitation of flexion to 114 degrees.  There was no evidence of ligamentous laxity.  The private physician opined that the Veteran's right knee disability caused him 4 percent permanent impairment of the lower extremity or 10 percent whole person permanent impairment. 

In August 2008, the Veteran was afforded a VA joint examination to evaluate the severity of his left knee disability.  That examination report shows the Veteran complained of constant left knee pain that was aggravated with kneeling, climbing stairs, and rainy weather.  He also complained of occasional locking and instability that has resulted in several falls.  He further complained of swelling in the left knee.  The Veteran had undergone a course of physical therapy and received cortisone injections without much relief.  The Veteran reported that he was no longer able to do yard work or engage in other activities that he formerly enjoyed because of his disability.  He reported that he experiences flare-ups of left knee problems about once a month, which lasted up to five days, and causes him to limp.  Physical examination revealed that the Veteran's range of motion in his left knee was limited to 10 degrees on extension and limited to 70 degrees on flexion, when pain beings and there was no evidence of additional limitation of motion after repetitive use or due to pain, fatigue, weakness or lack of endurance.  There was evidence of tenderness and crepitus in the left knee, but no findings of instability.  X-ray film showed findings of degenerative arthritis.   

The report of a December 2008 medical evaluation in conjunction with the Veteran's claim for disability benefits from the Social Security Administration (SSA) shows the Veteran complained of bilateral knee pain.  It was noted that the Veteran had received treatment with injections to both knees that had resulted in significant improvement in the left knee, but with no improvement in the right knee. On clinical evaluation, there was no evidence of instability, crepitus, swelling, tenderness, or edema in the knees.  The Veteran had normal muscle strength and there was no evidence of muscle atrophy.  Range of motion testing revealed that the Veteran had limitation of flexion to 110 degrees, but he had full extension in both knees. 

A July 2009 private treatment record shows that the Veteran sought treatment from a private orthopedic specialist for problems with his knees.  He complained of constant knee pain, painful motion, swelling and limitation of motion in both knees. It was noted that clinical examination of the Veteran was difficult due to his difficulty moving and getting up onto the exam table.  In both knees, the Veteran had flexion limited to 90 degrees while on the examine table, but he was unable to flex his knees beyond 45 degrees while in a recumbent position.  There was evidence of some swelling in the left knee, but there was no evidence of instability in either knee.  The private orthopedist noted that the Veteran provided him with a form regarding the rating criteria for Diagnostic Codes 5260 and 5261.  The private physician concluded that the Veteran had limitation of flexion to 95 degrees in both knees and full range of extension in both knees.  

The Veteran was afforded another VA joint examination in September 2009 in which the severity of his knees was evaluated.  The examination report shows that the Veteran complained of constant knee pain and increased pain with prolonged standing and sitting.  He also complained of locking sensation, instability and swelling his knees. The Veteran reported that he had fallen several times in the past year because of instability in his knees.  He reported that he had been treated with injections but without relief.  He experienced flare-ups in knee problems once a month and his increased symptoms lasted for days.  Physical examination showed that the Veteran had range motion limited to 10 degrees on extension and limited to 30 degrees on flexion in both knees, and with evidence of painful motion, but without evidence of additional limitation of motion after repetitive use or due to pain, fatigue, weakness or lack of endurance.  There was evidence of tenderness and crepitus bilaterally, but no findings of instability on clinical evaluation.  

In April 2011, Veteran underwent another VA joint examination to evaluate the severity of his right and left knee disabilities.  The examination report shows that the Veteran complained of constant knee pain and he complained of locking sensation, instability and swelling in both knees.  He reported that he was unable to kneel and he required the use of a cane to ambulate.  The Veteran reported that his bilateral knee disability impacted his activities of daily living because he was no longer able to perform yard work or work on his car.  On physical examination, range of motion testing revealed that the Veteran's right knee was limited to 20 degrees on extension and limited to 40 degrees on flexion, with painful motion, and his left knee was limited to 10 degrees on extension and limited to 30 degrees on flexion, with painful motion.  There was no evidence of additional limitation of motion after repetitive use or due to pain, fatigue, weakness, or lack of endurance in either knee.  There was evidence of tenderness and crepitus in both knees, as well as swelling in the right knee, but there was no evidence of instability.  The Veteran was assessed with traumatic arthritis with limited extension in both knees. 

The Veteran underwent a VA general medical examination in December 2011 in conjunction with his claim for a total disability rating due to individual unemployability.  The examination report shows that the Veteran complained of constant pain and swelling in both his knees.  It was noted that symptomatology attributed to his lumbar spine and associated radiculopathy also caused increased pain in his right knee.  On physical examination, the VA examiner observed that the Veteran was not able to move his right knee without causing pain.  On range of motion testing, the Veteran's right knee was limited to 20 degrees on extension and limited to 40 degrees on flexion, with pain throughout the motion, and his left knee was limited to 10 degrees on extension and limited to 30 degrees on flexion, with pain throughout the motion. There was no evidence of additional limitation of motion after repetitive use or due to pain, fatigue, weakness, or lack of endurance, and there was no evidence of instability.  The Veteran had tenderness on palpation and crepitus in both knees.  The VA examiner concluded that the Veteran had severe limitation of motion in both of his knees.  

Subsequent VA treatment records show that the Veteran continued to seek treatment for complaints of bilateral knee pain, but the findings from clinical evaluations did not suggest worsening of his bilateral knee disability.  See VA treatment records dated from April 2011 to December 2011 (musculoskeletal examination revealed normal range of motion in all extremities). 

Rating Reduction for Right Knee Disability

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  See also Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344.  However, these considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve. 

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  It is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  Also, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-421(citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In this case, the remaining issue is whether the reduction from 40 percent to 30 percent for service-connected traumatic arthritis of the right knee based on limitation of extension was proper based on the evidence of record.  The Veteran was initially awarded service connection for right knee with traumatic arthritis by the RO in a December 1988 rating decision, when a 10 percent rating was under the provisions of Diagnostic Code 5010-5257, effective from May 1, 1988.  In a February 2005 rating decision, his rating was increased to 40 percent based on limitation of extension to 25 degrees and rated under Diagnostic Code 5010-5261, effective October 25, 2005.  In the April 2009 rating decision, the RO reduced the Veteran's rating for traumatic arthritis of the right knee based on limitation of extension, from 40 percent to 10 percent, effective July 1, 2009.  The RO found that the range of motion of the Veteran's right knee had improved.  The Veteran appealed the reduction.

Since the Veteran's 40 percent disability rating had continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c), which provides that reexaminations disclosing improvement will warrant reduction in rating. 

The award of a 40 percent rating for traumatic arthritis of the right knee was based upon a lack of extension of the right knee of 25 degrees with painful motion.  On examinations in June 2008, September 2009, April 2011 and December 2011 the Veteran's his right knee was limited on extension to no more than 20 degrees.  Notably, none of the findings from the private or VA treatment record or the SSA examination report suggests that the Veteran's limitation of extension was more severe than the findings reflected in any of the VA examination reports.  Rather, the private treatment records and the  SSA examination report suggest that the Veteran's right knee disability was affected by his symptomatology attributed to his service-connected lumbar spine and associated radiculopathy in the right lower extremity, and his lumbar spine and associated radiculopathy symptomatology improved following the Veteran's 2008 lumbar spine surgery.  The Board recognizes that the Veteran's overall knee disability remains significant, but the rating reduction concerns only the Veteran's rating for that was granted on the basis of Code 5261 for limitation of extension. 

In light of the evidence of record, the Board finds that the Veteran's disability rating was properly reduced as there is a showing of material improvement that is reasonably certain to be maintained at the time that the RO implemented the reduction.  Indeed, the four VA examination reports all show findings of extension limited to no more than 20 degrees, and such symptomatology supports the assignment of the current 30 percent award based upon limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The sustained improvement has been demonstrated by the findings of the four VA compensation examinations, the SSA examination, as well as VA and private treatment records. 

The Board has considered the factors discussed in the Deluca; however, the four VA examiners found that the Veteran's range of motion was not additionally limited after repetition by pain, weakness, fatigue, lack of endurance, or incoordination.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Rather, the Veteran's limitation of extension in the right knee as demonstrated during each of the VA examinations does not support an evaluation in excess of 30 percent.   The Board further notes that the June 2008 VA examiner questioned the reliability of the effort the Veteran demonstrated on range of motion testing, and contemporaneous treatment records suggest that the severity of pain in the Veteran's right knee was compounded by his service-connected lumbar spine and associated radiculopathy, and not solely due to his traumatic arthritis in the right knee.   Moreover, the Board cannot ignore the large discrepancy in the recorded range of motion testing results in the Veteran's contemporaneous treatment records compared to those results obtained during the four VA examinations.  

The RO reduced the evaluation for limitation of extension of the right knee from 40 percent to 30 percent.  Considering the limited scope of Diagnostic Code 5261, the medical evidence of record shows the Veteran's range of motion in degrees was sufficient for a finding of sustained improvement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261. The facts establish that there has been material improvement and therefore, the reduction is proper. 

The Board has also considered the Veteran's lay statements regarding the severity of his disability.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant the higher rating for his right knee disability based on limitation of extension; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record. 

While the Board finds the Veteran competent to testify as to his symptoms, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, are more probative and credible than his assessment of the severity of his disabilities.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Therefore, the preponderance of the more probative medical evidence is against the claim, and the Veteran's claim for restoration of the 40 percent rating for traumatic arthritis in the right knee based on limitation of extension is denied.

Increase Rating for Right Knee Disability

As discussed above, the Board finds that it is more appropriate to rate the Veteran for loss of flexion (Diagnostic Code 5260) so as to avoid impressible pyramiding by compensating with two disability ratings based on loss of extension (Diagnostic Code 5261).  See Tedeschi, supra. 

Based on a review of the evidence of record for the period under appeal, the Board finds that an evaluation of 20 percent, and no higher, is warranted for right knee disability based on limitation of flexion.  Collectively, the evidence of record during this period demonstrates that the Veteran's right knee disability has been manifested by limitation of flexion of 40 degrees, with evidence of painful motion, tenderness and crepitus.   Under Diagnostic Code 5260 for limitation of flexion, when considering the Deluca factors, this symptomatology more closely approximates a 20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260; see also 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.  

At no point during the period under appeal does a review of the evidence of record show that the severity of the Veteran's right knee disability supports an evaluation in excess of 20 percent based on limitation of flexion.  In this regard, although the September 2009 VA examination reports shows findings of limitation of flexion to 30 degrees with evidence of painful motion, none of the medical evidence prior to or subsequent to the 2009 VA examination report demonstrates similar limitation of flexion.  Rather, the contemporaneous private treatment records at most show limitation on flexion to 95 degrees, and do not suggest as severe loss of flexion in the right knee as shown the 2009 VA examination report.  The finding of limitation of flexion to 30 degrees in the 2009 VA examination report only demonstrates a temporary flare-up in the Veteran's service-connected right knee disability, and that range of motion finding did not represent a permanent increase in his disability.  See Jensen v. Brown, 4 Vet. App. 304, 306- 307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Moreover, none of the medical evidence of record demonstrates that the Veteran's right knee disability is manifested by flexion limited to 15 degrees or more.  Even when considering the factors discussed in the Deluca, the limitation of flexion in the Veteran's right knee is still well beyond the criteria for a 30 percent evaluation.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260.  At no point, does the medical evidence from this period show that the limitation of flexion in the right knee is so severe as to support an evaluation in excess of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260.

The Board notes that an evaluation in excess of 30 percent for traumatic arthritis of the right knee based on limitation of extension is not warranted by the evidence of record.  As described above, the medical evidence of record shows that the Veteran's range of extension in his right knee limited to no more than 20 degrees, which supports the assignment of the current 30 percent award based upon limitation of extension, even after consideration of the factors discussed in Deluca.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Code 5261.  An evaluation in excess of 30 percent based on limitation of extension in the right knee is not warranted. 

The Board has also considered whether the Veteran is entitled to any other separate rating under potentially applicable diagnostic codes, including 5256 (for rating ankylosis), 5257 (for instability or subluxation); 5262 (for rating impairment of the tibia or fibula), or 5263 (for rating genu recurvatum).  Here, there is no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Although the Veteran provided subjective complaints of locking sensation and instability in his right knee, and he received treatment in 2008 for injuries from a fall caused by his right knee, there was no objective evidence of instability or subluxation on any clinical evaluation to support the assignment of an evaluation under Diagnostic Code 5257.  Thus, Diagnostic Codes 5256, 5257, 5262, and 5263 do not apply in this case at this time.  

In sum, the Board finds that the medical evidence of record shows that a 20 percent evaluation, and no higher, is warranted for right knee disability based on limitation of flexion throughout the entire period under appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Increased Ratings for Left Knee Disability 

The Veteran seeks higher evaluations for his service-connected left knee disability based on traumatic arthritis with loss of flexion and extension.  His left knee disability is currently assigned a 20 percent based on limitation of flexion and a 10 percent evaluation based on limitation of extension.  The Veteran contents that his left knee disability is more severe than reflected by his currently assigned 20 percent and 10 percent evaluations for traumatic arthritis in the left knee based on limitation of flexion and extension. 

Based on a review of the evidence of record for the applicable periods under appeal, the Board finds that evaluations in excess of 20 percent based on a loss of flexion and in excess of 10 percent based on loss of flexion are not warranted.  Collectively, the evidence of record during this period demonstrates that the Veteran's left knee disability was manifested by no more than limitation of flexion to 30 degrees and limitation of flexion to 10 degrees, with evidence of painful motion, tenderness and crepitus.  Such symptomatology does not support the assignment of evaluation in excess of 20 percent for limitation of flexion under Diagnostic Code 5260 or an evaluation in excess of 10 percent for limitation of extension under Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

Even when considering the Deluca factors, the findings of the Veteran's range of motion in his left knee does not support the assignment of higher evaluations based on limitation of flexion (limitation to 15 degrees) and extension (limitation to 15 degrees).  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45.  Here, all four of the VA examiners found that the Veteran's left knee range of motion was not additionally limited after repetition by pain, weakness, fatigue, lack of endurance, or incoordination.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Rather, each of the VA examination reports shows that the Veteran's range of motion in left knee is manifested by no more limitation of flexion to 30 degrees and limitation of extension to 10 degrees.  

Moreover, the Board cannot ignore the large discrepancy in the recorded range of motion testing results in the Veteran's treatment records compared to those results obtained during the VA examinations.  Instead, the VA and private treatment records demonstrate that the results of the Veteran's range of motion testing is well beyond well beyond the criteria associated with the next higher evaluations (flexion limited to 45 degrees and extension limited to 15 degrees), even when considering the Deluca factors.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261; see also 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.  An evaluation in excess of 20 percent for limitation of flexion and evaluation in excess of 10 percent for limitation of extenuation are not warrant as the evidence does not more closely demonstrates findings of limitation more severe than 20 degrees on flexion and 10 degrees of extension.  See Id. 

The Board has considered whether the Veteran is entitled to any other separate rating under potentially applicable diagnostic codes, including 5256 (for rating ankylosis), 5262 (for rating impairment of the tibia or fibula), or 5263 (for rating genu recurvatum).  Here, there is no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply in this case at this time.  

A compensable rating is also not warranted for instability in the left knee disability under Diagnostic Code 5257.  The Board acknowledges the Veteran's subjective complaints of instability, locking, giving away, and popping in his left knee throughout the applicable period under appeal.  However, there is no objective medical evidence that supports the award of a separate compensable evaluation for instability.  In this regard, there is no finding of instability in left knee in any of the four VA examination reports or in any of the VA and private treatment records.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The Board has also considered the Veteran's lay statements regarding the severity of his disability.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant the higher rating for his right knee disability based on limitation of extension; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record. 

While the Board finds the Veteran competent to testify as to his symptoms, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, are more probative and credible than his assessment of the severity of his disabilities.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The evidence of record is against a finding in favor of an evaluation in excess of 20 percent for limitation of flexion and an evaluation in excess of a 10 percent for limitation of extension for left knee disability at any point during the period under appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 5260, and 5261.

Extraschedular Considerations 

The Board has considered whether an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  That provision provides that in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as demonstrated by evidence showing that the disability at issue causes marked interference with employment, or has in the past or continues to require frequent periods of hospitalization rendering impractical the use of the regular schedular standards.  According to 38 C.F.R. § 4.1, "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability."

The Veteran has not presented any evidence that his service-connected bilateral knee disabilities have resulted in a unique disability that is not addressed by the rating criteria for loss of motion and degenerative arthritis.  Pertinently, the Board notes that higher evaluations are available for more severe loss of motion based on extension and flexion.  As his symptomatology is contemplated by the rating schedules, referral for extraschedular consideration is not appropriate here.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service-connected for posttraumatic stress disorder, lumbar spine disability and hiatal hernia.  His symptomatology, to include moderate social and occupational impairment attributed to mental health problems, limitation of lumbar spine motion, and gastrointestinal complaints are adequately addressed by the current assigned evaluations under the rating schedules.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.    See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

Finally, the Board notes that the Veteran has already been awarded entitlement to a total disability rating due to individual unemployability, effective from April 2010.  See rating decision.  The Veteran did not appeal that award and the claim is not considered intertwined with the claims adjudicated in this decision.  


ORDER

The reduction of the rating for the service-connected traumatic arthritis of right knee based on limitation of extension from 40 percent to 30 percent, effective July 1, 2010, was proper.  

Entitlement to an evaluation of 20 percent, and not higher, for service-connected traumatic arthritis of right knee based on limitation of flexion, is granted. 

Entitlement to an evaluation in excess of 20 percent for service-connected traumatic arthritis of left knee based on limitation of flexion is denied. 

Entitlement an evaluation in excess of 10 percent for service-connected traumatic arthritis of left knee based on limitation of extension is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


